Citation Nr: 1038140	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  03-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
residuals of a fracture of the right third metatarsal prior to 
August 11, 2009, and to a rating higher than 20 percent 
thereafter.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that increased the evaluation of the Veteran's remote 
fracture of right third metatarsal residuals to 10 percent 
disabling, effective December 14, 2001.  By a November 2009 
rating decision in the Veteran's disability rating was increased 
to 20 percent effective August 11, 2009.  The Veteran appealed 
for higher ratings.

In December 2008, the Board remanded the case for additional 
development.  

The Veteran filed a claim of entitlement to a total rating for 
compensation purposes due to individual unemployability by reason 
of service-connected disabilities (TDIU) in March 2007.  That 
claim was denied in a November 2007 rating decision.  The Veteran 
did not file a notice of disagreement to that decision and has 
not perfected an appeal on the issue of entitlement to TDIU.  
Therefore, the Board does not have jurisdiction of that claim.  

Nevertheless, as a result of the Veteran's statements about the 
effect his service-connected residuals of a fracture of the right 
third metatarsal have had on his ability to secure or follow 
substantially gainful employment, the Board finds that his 
increased rating claim includes a claim for TDIU, and this claim 
has therefore been added as an additional claim entitled to 
current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required. 


REMAND

In Rice v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) held that the issue of entitlement to 
TDIU is part and parcel of an increased-rating claim when the 
issue of unemployability is raised by the record.  VA law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to obtain and maintain a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disability(ies).  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  

In making this determination, consideration may be given to his 
level of education, special training, and previous work 
experience, but not to his age or occupational impairment caused 
by nonservice-connected disabilities.  It should additionally be 
noted that marginal employment or employment provided on account 
of disability or special accommodation is not substantially 
gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2009).

In this case, the issue of unemployability is raised by the 
record.  More specifically, while the Veteran's service-connected 
disabilities of residuals of a fracture of the right third 
metatarsal, rated as 20 percent disabling, and his tinea 
versicolor, rated as 10 percent disabling, do not meet the 
minimum schedular criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a), his claim that he is unemployable because of 
his right foot disability entitles him to consideration as to 
whether this and his other service-connected disability entitles 
him to TDIU on an extraschedular basis pursuant to 38 C.F.R. 
§ 4.16(b) (2009).  Therefore, pursuant to Rice, the Board is 
adding the issue of entitlement to TDIU to the Veteran's current 
appeal.

The most recent VA compensation and pension examination of August 
2009 did not address whether the Veteran's service-connected 
disabilities, to specifically include residuals of a fracture of 
the right third metatarsal, preclude him from obtaining and 
maintaining substantially gainful employment.  The Board 
therefore finds that the issue of entitlement to TDIU must be 
remanded for further examination and opinion regarding the 
Veteran's employability.

As the results of such examination may have an impact on the 
Veteran's increased rating claim, that claim will be held in 
abeyance pending the completion of this requested development.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board is also remanding the extraschedular basis of the 
Veteran's increased rating claim.  The record reflects that the 
RO has not considered entitlement to an increased rating for 
residuals of a fracture of the right third metatarsal on an 
extraschedular basis, and the Board is precluded from assigning 
an extraschedular rating in the first instance.  Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue is raised by the claimant or is reasonably raised 
by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has further clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
it must be determined whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is found to be inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto related 
factors such as marked interference with employment or frequent 
periods of hospitalization, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id.  

In this regard, the record reflects that the RO has also not 
considered entitlement to an increased rating for residuals of a 
fracture of the right third metatarsal on an extraschedular 
basis.  However, because there is medical and lay evidence of 
record indicating that such disability has significant effects on 
his occupation, the Board finds that this aspect of his increased 
rating claim must also be referred for special consideration 
under 38 C.F.R. § 3.321(b) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examiner 
to examine the Veteran and review the 
Veteran's claims file in its entirety in 
order to provide a medical opinion as to 
whether the Veteran is unable to obtain or 
maintain substantially gainful employment 
if only his service-connected disabilities 
are considered.  All indicated studies 
should be conducted.  

The examiner's focus should be on the 
disability picture due to the service-
connected residuals of a fracture of the 
right third metatarsal, but he or she must 
consider the overall impact of all 
service-connected disabilities, which at 
this time, also include tinea versicolor.  
If, prior to this examination and review, 
the Veteran is granted service connection 
for other disabilities, the examiner 
should also consider these disabilities.  

In making this employability 
determination, the examiner should also 
consider the Veteran's level of education, 
other special training, and work 
experience.  The VA examination report 
must include a complete rationale for all 
opinions and conclusions expressed, and 
the examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

2.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

3.  Refer the claims for entitlement to an 
increased rating for residuals of a 
fracture of the right third metatarsal and 
to TDIU to the Director of Compensation 
and Pension Service, pursuant to the 
provisions of 38 C.F.R. § 3.321(b) and 
38 C.F.R. § 4.16(b), respectively, for 
consideration of whether these benefits 
are warranted on an extraschedular basis.  
This referral is mandatory, although the 
decision of whether to actually award an 
extraschedular rating remains to be 
decided by the Director of C&P Service or 
designate.  

4.  The RO must then readjudicate the 
claims for increased ratings for residuals 
of a fracture of the right third 
metatarsal, to include on an 
extraschedular basis, and for TDIU, to 
include on an extraschedular basis.  If 
the claims are not granted to his 
satisfaction, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



